IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                         PD-0416-08

                           JEFFERY LEN JACKSON, Appellant

                                              v.

                                  THE STATE OF TEXAS

           ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                  FROM THE TWELFTH COURT OF APPEALS
                            SHELBY COUNTY


              Per curiam.

                                       OPINION


       Appellant pled guilty to aggravated sexual assault and was placed on deferred

adjudication. His guilt was later adjudicated and he was sentenced to life imprisonment. His

conviction and sentence were affirmed. Jackson v. State, No. 12-04-00077-CR mem. op. (Tex.

App.–Tyler Dec. 14, 2005). In September 2007, appellant filed a pro se motion for DNA

testing. The motion was denied, and appellant filed a timely notice of appeal. The trial

court’s certification indicates that appellant waived his right of appeal. The court of appeals
                                                               JEFFERY LEN JACKSON – 2


dismissed for lack of jurisdiction, based on the trial court’s certification. Appellant has filed

a petition for discretionary review in which he complains, in part, that the court of appeals

erroneously dismissed for lack of jurisdiction.

       There is nothing in the record to support the trial court’s certification that appellant

waived his right to appeal the court’s ruling on his DNA motion. Given that appellant filed his

motion pro se, and there is nothing to indicate that he appeared before the court on his motion

and verbally waived appeal or filed a written waiver of appeal, the court of appeals should have

abated this appeal and remanded to the trial court to demonstrate the basis for its certification

that appellant waived appeal or to correct its certification. Cf. Dears v. State, 154 S.W.3d 610

(Tex. Crim. App. 2005)(where certifications for appeal were correct in form but contrary to

record, court of appeals was obligated to obtain new certifications from trial court); see also

Taylor v. State, PD-1681-07 slip op. (Tex. Crim. App. Feb. 27, 2008); TEX. R. A PP. P. 44.4.

       We grant appellant’s petition for discretionary review, vacate the judgment of the

court of appeals, and remand to that court with instructions to abate the appeal and order

appropriate findings by the trial court.


DELIVERED JUNE 25, 2008
DO NOT PUBLISH